DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Applicant(s) Response to Official Action 
	  The response filed on 01/13/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).













Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1, 9, 14, the Applicant argues Kim in view of Baudisch in further view of Chen do not disclose:
"receive, from the user, a request to process, in the second image capturing mode, the at least one image frame from the received plurality of image frames captured in the first image capturing mode." [Remarks: Page 8]
“Claim 1 does [not] require the user to take new images to process an image in the "second" (suggested) image capturing mode. Rather, Claim 1 enables the image frames captured by the digital camera unit in the first image capturing mode to be processed in the suggested second image capturing mode. Again, Chen requires the user to take new images based on the suggestion, which is not what is recited in Claim 1.” [Remarks: Page 9]

Regarding claims 2-8, 10-13, 15-20, the Applicant argues:
The claims depend from independent claims 1, 9, and 14. Thus, the dependent claims are also patentable over the cited references. [Remarks: Page 9]















Examiner’s Response:
Regarding claims 1, 9, 14, the Applicant argues Kim in view of Baudisch in further view of Chen do not disclose:
The limitation is taught in combination. For example, Baudisch discloses based at least on the suggesting, (Baudisch: Paras. [0090]-[0092], [0168] disclose a case where texture of an image frame previewed in the viewfinder is a problem and based on the suggestion 530, the image frame that represents the texture issue is processed by retaking the image zoomed out to cover a wider field of view. For example, the suggestion 530, suggests the user to retake the image using the second image capturing mode, which is the zoomed out mode.). Thus, only the concept of receiving a request from the user to process an image frame is lacking in Baudisch. Since Chen has a similar configuration, Chen is used to teach the concept of receiving a request from the user to process an image frame. 
For additional precision, Chen discloses “receive, from the user, a request to process, in the second image capturing mode, the at least one image frame and based at least on the requesting, process using the second image capturing mode, the at least one image frame (Chen: Paras. [0025], [0031], [0058] disclose a mobile device with a camera receives and processes a request via user selecting a capture mode, to process, in an image stacking capturing mode or a regular mode, at least one image frame by following a suggestion to retake images.).  
Claim 1 does not disclose any limitation that describes how the second image capturing mode is processing the image frames. If the prior art is processing the images in a different way than the instant application, the claims should recite limitations that describe or reflect how the processing of image frames differ from the prior art.  [Remarks: Page 9]

Regarding claims 2-8, 10-13, 15-20, the Examiner contends:
Please see the response regarding claims 1, 9, and 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereinafter referred to as Kim (US 2014/0240453 A1 – already of record) in view of Baudisch et al., hereinafter referred to as Baudisch (US 2007/0025723 A1 – already of record) in further view of Chen et al., hereinafter referred to as Chen (US 2014/0267833 A1).

As per claim 1, Kim discloses an apparatus, comprising: a digital camera unit configured to capture images in a first image capturing mode and a second image capturing mode (Kim: [0024], [0036]; the camera device captures images using two panoramic imaging modes); 
a display (Kim: [0033]; display unit 130); 
at least one processor (Kim: [0031]; controller 100); and 
at least one memory storing program instructions that, when executed by the at least one processor, cause the apparatus to: 
receive a plurality of image frames captured by the digital camera unit in the first image capturing mode (Kim: [0029], [0031]-[0034], Fig. 1; storage unit 110 in combination with controller 100 execute a program for causing the apparatus to receive captured images via camera device), wherein the plurality of image frames are captured in a same capturing session (Kim: [0037]; the user may photograph while rotating the camera along a uniform plane of rotation while maintaining an on-state of a shutter switch (e.g., a state in which the camera is configured to capture images) for a preset time or arc of rotation); and 






	Further, Baudisch is in the same field of endeavor and teaches prior to processing the received plurality of image frames in the first image capturing mode: 
analyze, automatically, the received plurality of image frames captured in the first image capturing mode (Baudisch: [0075], [0087], [0090]; The camera may start off in a particular first capture mode [i.e., normal photo mode, panorama mode, etc.]. The user captures a plurality of images, however does not process them. They are previewed in real-time via display of the viewfinder. A stitching warning module 530 is provided to alert the user to problems with the live input from the camera 500, thus automatically analyzing the received plurality of image frames.);
based at least on the analyzing, suggest, to a user, the second image capturing mode to process at least one image frame from the received plurality of image frames captured in the first image capturing mode, the first image capturing mode being different than the second image capturing mode (Baudisch: [0075], [0087], [0092]; The camera may start off in a particular first capture mode [i.e., normal photo mode, panorama mode, etc.]. The user captures a plurality of images, however does not process them. They are previewed in real-time via display of the viewfinder. The stitching module 530 suggests to a user, a second capturing mode such as a wide field of view capture mode which is achieved by zooming out when the stitching module determines a specific photographic condition, such as a clear blue sky representing low texture.);
based at least on the suggesting, (Baudisch: Paras. [0090]-[0092], [0168] disclose a case where texture of an image frame previewed in the viewfinder is a problem and based on the suggestion 530, the image frame that represents the texture issue is processed by retaking the image zoomed out to cover a wider field of view. For example, the suggestion 530, suggests the user to retake the image using the second image capturing mode, which is the zoomed out mode.); and
based at least on the (Baudisch: Paras. [0090]-[0092], [0168] disclose a case where texture of an image frame previewed in the viewfinder is a problem and based on the suggestion 530, the image frame that represents the texture issue is processed by retaking the image zoomed out to cover a wider field of view. For example, the suggestion 530, suggests the user to retake the image using the second image capturing mode, which is the zoomed out mode.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim and Baudisch before him or her, to modify the image capturing system of Kim to include the different capturing modes processing image feature as described in Baudisch. The motivation for doing so would have been to improve user experience of rendering composite images by providing real-time rendering.
	However Kim-Baudisch do not explicitly disclose “… receive, from the user, a request to process, in the second image capturing mode, the at least one image frame … based at least on the requesting, process using the second image capturing mode, the at least one image frame …”.
	Further, Chen is in the same field of endeavor and teaches receive, from the user, a request to process, in the second image capturing mode, the at least one image frame and based at least on the requesting, process using the second image capturing mode, the at least one image frame (Chen: Paras. [0025], [0031], [0058] disclose a mobile device with a camera receives and processes a request via user selecting a capture mode, to process, in an image stacking capturing mode or a regular mode, at least one image frame by following a suggestion to retake images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Chen before him or her, to modify the image capturing system of Kim-Baudisch to include the user requesting feature as described in Chen. The motivation for doing so would have been to improve a user’s image capturing experience by providing efficient switching between image capture modes.   
 	As per claim 2, Kim discloses the apparatus as claimed in claim 1 (Kim: Abstract.), 
However, Kim does not explicitly disclose “… wherein the at least one memory further stores program instructions that, when executed by the at least one processor, cause the apparatus to: after the suggestion and prior to processing the at least one image frame based on the second image capturing mode, receive a second plurality of image frames captured by the digital camera unit in the same capturing session as the received plurality of image frames.”
Further, Baudisch teaches wherein the at least one memory further stores program instructions that, when executed by the at least one processor, cause the apparatus to: after the suggestion and prior to processing the at least one image frame based on the second image capturing mode, receive a second plurality of image frames captured by the digital camera unit in the same capturing session as the received plurality of image frames (Baudisch: [0075], [0087], [0092], [0094], [0100]; The user can continue to receive images [i.e., second plurality of image frames] after suggestions 530 as the mosaic grows. The user can act on the suggestions prior to processing the image frame when the final panoramic image mosaic is computed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim and Baudisch before him or her, to modify the image capturing system of Kim to include the after suggestion image feature as described in Baudisch. The motivation for doing so would have been to improve user experience of rendering composite images by providing real-time rendering (Baudisch: [0016]).

	As per claim 4, Kim-Baudisch disclose the apparatus as claimed in claim 1, wherein the at least one memory further stores program instructions that, when executed by the at least one processor (Kim: [0029], [0031]-[0034], Fig. 1; storage unit 110 in combination with controller 100 execute a program for causing the apparatus to receive captured images via camera device), 
cause the apparatus, in response to a determined possibility to combine at least two image frames, to combine at least two image frames from the received plurality of image frames into at least one combined image (Kim: [0031]; When storing the panorama image, the controller 100 may combine an image photographed from another image sensor with the photographed panorama image to create a composite panorama image, encode and store the composition image). 

	As per claim 5, Kim-Baudisch disclose the apparatus as claimed in claim 4, wherein the at least one memory further stores program instructions that, when executed by the at least one processor, cause the apparatus to store the combined image in the at least one memory (Kim: [0031]; When storing the panorama image, the controller 100 may combine an image photographed from another image sensor with the photographed panorama image to create a composite panorama image, encode and store the composition image.).

	As per claim 7, Kim-Baudisch disclose the apparatus as claimed in claim 4, wherein the possibility to process comprises detecting one of panorama, action shot and motion focus as a possible combination (Kim: [0031]; When storing the panorama image, the controller 100 may combine an image photographed from another image sensor with the photographed panorama image to create a composite panorama image, encode and store the composition image).
	
As per claim 9, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.

	As per claim 12, Kim-Baudisch disclose the method as claimed in claim 9, wherein the method further comprises combining at least two image frames from the received plurality of image frames into at least one combined image in response to a determined possibility to combine the at least two image frames (Kim: [0031]; When storing the panorama image, the controller 100 may combine an image photographed from another image sensor with the photographed panorama image to create a composite panorama image, encode and store the composition image.).
As per claim 13, Kim-Baudisch disclose the method as claimed in claim 12 (Kim: Abstract.), 
However, Kim does not explicitly disclose “… based at least one the suggestion and prior to processing the at least one image frame using second image capturing mode, capturing a second image frame by the digital camera unit in the second image capturing mode in the same capturing session as the received plurality of image frames; and processing the at least one image frame and the second image frame using the second image capturing mode..”
Further, Baudisch teaches based at least one the suggestion and prior to processing the at least one image frame using second image capturing mode, capturing a second image frame by the digital camera unit in the second image capturing mode in the same capturing session as the received plurality of image frames (Baudisch: [0075], [0087], [0092], [0094], [0100]; The user can continue to receive images [i.e., second image frame captured in same session] after suggestions 530 as the mosaic grows. The user can act on the suggestions prior to processing the image frame when the final panoramic image mosaic is computed.); and 
processing the at least one image frame and the second image frame using the second image capturing mode (Baudisch: Para. [0100] discloses processing all image frames after the preliminary stitching preview stage is complete. Thus, after using the zoomed out mode and basic relational information between images is sufficient, the images are stored 550 [i.e., processed] for the final panoramic image mosaic.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim and Baudisch before him or her, to modify the image capturing system of Kim to include the after suggestion image feature as described in Baudisch. The motivation for doing so would have been to improve user experience of rendering composite images by providing real-time rendering (Baudisch: [0016]).

As per claim 14, the claim(s) recites analogous limitations to claim(s) 1 and 9 above, and
is/are therefore rejected on the same premise.

	As per claim 17, Kim-Baudisch disclose the computer readable storage device as claimed in claim 14, wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise combining at least two image frames from the received plurality of image frames into at least one combined image in response to a determined possibility to combine the at least two image frames (Kim: [0031]; When storing the panorama image, the controller 100 may combine an image photographed from another image sensor with the photographed panorama image to create a composite panorama image, encode and store the composition image.).

	As per claim 18, Kim-Baudisch disclose the computer readable storage device as claimed in claim 17, wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise storing the combined image in a memory (Kim: [0031]; When storing the panorama image, the controller 100 may combine an image photographed from another image sensor with the photographed panorama image to create a composite panorama image, encode and store the composition image.).






Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Baudisch in view of Chen in further view of Lowe et al., hereinafter referred to as Lowe (US 2014/0354845 A).

As per claim 3, Kim-Baudisch disclose the apparatus as claimed in claim 2 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein the second plurality of image frames are captured in the second image capturing mode.
Further, Lowe is in the same field of endeavor and teaches wherein the second plurality of image frames are captured in the second image capturing mode (Lowe: [0115]; Fig. 8; The second capturing mode [composite image of scene 1] is suggested 140 to the user in display 20. Where further images of scene 1 are required, processor 16 instructs display 20 to show that more images are needed at 141.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Lowe before him or her, to modify the image capturing system of Kim-Baudisch to include the second image capturing mode capturing the second plurality of image frames feature as described in Lowe. The motivation for doing so would have been to improve user experience of rendering composite images by providing indications that reduce parallax errors and unnecessary gaps (Lowe: [0004]-[0007].).












Claims 6, 8, 10, 11, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Baudisch in view of Chen further view of Mølgaard et al., hereinafter referred to as Mølgaard (US 2014/0354845 A1 – already of record).

	As per claim 6, Kim-Baudisch disclose the apparatus as claimed in claim 4, wherein the at least one memory further stores program instructions that, when executed by the at least one processor, cause the apparatus to display the at least one combined image (Kim: [0031], [0075]-[0081]; When storing the panorama image, the controller 100 may display the at least one combined image on the display as an indication of the possibility to combine the at least two image frames.).
	However Kim-Baudisch do not explicitly disclose “… display the at least one … image in an icon …”.
	Further, Mølgaard is in the field of digital photography (Mølgaard; [0001]) and teaches displaying the at least one image in an icon (Mølgaard: [0068], [0069], [0084], Fig. 11; images received from a burst mode operation are machine suggested (i.e., processed) to a user in a thumbnail image 520 or icon, which provide an indication of the possible image frame.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the indicating icon feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).










As per claim 8, Kim-Baudisch disclose the apparatus as claimed in claim 3 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein the possibility to process comprises best shot selection.
Further, Mølgaard teaches wherein the possibility to process comprises best shot selection (Mølgaard: [0068], [0069], Figs. 5, 11; images received from a burst operation are machine suggested to a user among multiple images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the best shot selection feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).

As per claim 10, Kim-Baudisch disclose the method as claimed in claim 9 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein the method further comprises providing an indication of a possibility to process in response to a determined possibility to post process the at least one image frame.”
Further, Mølgaard teaches wherein the method further comprises providing an indication of a possibility to process in response to a determined possibility to post process the at least one image frame (Mølgaard: [0068], [0069], [0084], Figs. 5, 8, 11; images received from a burst mode operation are machine suggested (i.e., processed) to a user in a thumbnail image 520 or icon, which provide an indication of the possible image frame.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the determined possibility post process indication feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).


As per claim 11, Kim-Baudisch disclose the method as claimed in claim 9 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein an icon is displayed as the indication on a display.
Further, Mølgaard teaches wherein an icon is displayed as the indication on a display (Mølgaard: [0068], [0069], [0084], Fig. 11; images received from a burst mode operation are machine suggested (i.e., processed) to a user in a thumbnail image 520 or icon, which provide an indication of the possible image frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim and Mølgaard before him or her, to modify the camera system of Kim to include the icon displayed indication feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).

As per claim 15, Kim-Baudisch disclose the computer readable storage device as claimed in claim 14 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein executable instructions for causing at least one processor of a computing apparatus to perform operations further comprise providing an indication of the possibility to process in response to a determined possibility to process at least one image frame.”
Further, Mølgaard teaches wherein executable instructions for causing at least one processor of a computing apparatus to perform operations further comprise providing an indication of the possibility to process in response to a determined possibility to process at least one image frame (Mølgaard: [0068], [0069], [0084], Figs. 5, 8, 11; Images received from a burst mode operation are machine suggested (i.e., processed) to a user in a thumbnail image 520 or icon, which provide an indication of the possible image frame.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the determined possibility process indication feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).  

	As per claim 16, Kim-Baudisch disclose the computer readable storage device as claimed in claim 14 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise displaying an icon as an indication of a possibility to process on a display”.
Further, Mølgaard teaches wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise displaying an icon as an indication of a possibility to process on a display (Mølgaard: [0068], [0069], [0084], Fig. 11; images received from a burst mode operation are machine suggested (i.e., processed) to a user in a thumbnail image 520 or icon, which provide an indication of the possible image frame.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the determined possibility post process indication feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).

As per claim 19, Kim-Baudisch disclose the computer readable storage device as claimed in claim 17, wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise displaying the at least one combined image (Kim: [0031], [0075]-[0081]; When storing the panorama image, the controller 100 may display the at least one combined image on the display as an indication of the possibility to combine the at least two image frames.).
However Kim-Baudisch do not explicitly disclose “… display the at least one … image in an icon …”.
	Further, Mølgaard teaches displaying the at least one image in an icon (Mølgaard: [0068], [0069], [0084], Fig. 11; images received from a burst mode operation are machine suggested (i.e., processed) to a user in a thumbnail image 520 or icon, which provide an indication of the possible image frame.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the indicating icon feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).

As per claim 20, Kim-Baudisch disclose the computer readable storage device as claimed in claim 17 (Kim: Abstract.), 
However, Kim-Baudisch do not explicitly disclose “… wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise displaying similar images from the received plurality of image frames.”
Further, Mølgaard teaches wherein the executable instructions for causing the at least one processor of the computing apparatus to perform operations further comprise displaying similar images from the received plurality of image frames (Mølgaard: [0068], [0069], Figs. 5, 8, 11; Images received from a burst operation are machine suggested to a user among multiple images.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Baudisch and Mølgaard before him or her, to modify the camera system of Kim-Baudisch to include the similar image feature as described in Mølgaard. The motivation for doing so would have been to improve organization of a plurality of images (Mølgaard; [0003]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-17-2022